DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 8/30/2021 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

Applicant has argued:
The Examiner asserts that a portion of the ground ring disclosed by Moeny includes a composite material that has a reinforcement material and a binder material infiltrated through the reinforcement material. (Office Action at 7 (citing Moeny, Paragraphs [0044], [0054] and [0061])). Cited paragraph [0061] discloses that "the areas of ground ring 650 having electric field conditions favorable to arc initiation and/or termination may be coated with or made from a metal matrix composite [emphasis added]" (Moeny, [0061]). Additionally, paragraph [0060] teaches that "[e]dge 668 of each fluid flow port 660 may have a gentle radius of curvature such that the electric field conditions at edge 668 of each fluid flow port 660 are not favorable for arc initiation and/or termination [emphasis added]" (Moeny, [0060]). Thus, Moeny discloses that the areas of the ground ring that are favorable to arc initiation and/or termination are made from a metal matrix composite, while the fluid flow ports are not favorable for arc initiation and/or termination, and thus, are not made from a metal matrix composite. In contrast, Applicant's claimed invention recites that "the first portion [of the ground ring)]" includes "a composite material" and further that "the first portion [of the ground ring]" also has "one or more flow ports."

This is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the flow ports are made from a composite material) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The amended claims require “the first portion including i) one or more flow ports and ii) composite material that includes a reinforcement material…”
The first portion, as claimed, is not limited to just the flow ports. The first portion of Moeny, taken as a whole, includes both the section comprising composite material and the section comprising flow ports. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7/14/20 includes the limitation(s): “...wherein the second portion of the ground ring includes below a threshold.”
Applicant’s amendments in response to the 112(b) rejection in the prior Office Action does not overcome the prior 112(b) rejection and additionally introduces additional issues related to indefiniteness. 

Additionally, selecting a threshold above 0.0% does not overcome the prior 112(b) rejections as a limitation requiring a value to be below a nonzero threshold as the amount required can still be zero. 

The specification as filed (page 17) defines “reinforcement material” as 
The reinforcement material may be any suitable material, such as particles of metals, metal alloys, superalloys, intermetallics, borides, carbides, nitrides, oxides, silicides, ceramics, diamonds, particles, including coated particles, tungsten, molybdenum, niobium, tantalum, rhenium, iridium, ruthenium, beryllium, titanium, chromium, rhodium, iron, cobalt, nickel, nitrides, silicon nitrides, boron nitrides, cubic boron nitrides, natural diamonds, synthetic diamonds, cemented carbide, spherical carbides, low-alloy sintered materials, cast carbides, silicon carbides, boron carbides, cubic boron carbides, molybdenum carbides, titanium carbides, tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, iron carbides, tungsten carbides, macrocrystalline tungsten carbides, cast tungsten carbides, crushed sintered tungsten carbides, carburized tungsten carbides, steels, stainless steels, austenitic steels, ferritic steels, martensitic steels, precipitation-hardening steels, duplex stainless steels, ceramics, iron alloys, nickel alloys, cobalt alloys, chromium alloys, HASTELLOY® alloys (e.g., nickel-chromium containing alloys, available from Haynes International), INCONEL® alloys (e.g., austenitic nickel- chromium    containing  superalloys  available  from  Special Metals Corporation), WASPALOYS® (e.g., austenitic nickel-based superalloys), RENE® alloys (e.g., nickel- chromium containing alloys available from Altemp Alloys, Inc.), HAYNES® alloys (e.g., nickel-chromium   containing  superalloys  available  from  Haynes International), INCOLOY® alloys (e.g., iron-nickel containing superalloys available from Mega Mex), MP98T (e.g., a nickel-copper-chromium superalloy available from SPS Technologies), TMS alloys, CMSX® alloys (e.g., nickel-based superalloys available from C-M Group), cobalt alloy 6B (e.g., cobalt-based superalloy available from HPA), N-155 alloys, any mixture thereof, and any combinations thereof.
            
The specification as filed (page 19) defines “machinable material” as: 
the machinable material may have the same composition as the binder material or may include binder material… In some examples, the machinable material is steel


the binder material can include any suitable binder material such as copper, nickel, cobalt, iron, aluminum, molybdenum, chromium, manganese, tin, zinc, lead, silicon, tungsten, boron, phosphorous, gold, silver, palladium, indium, and/or alloys

Due to the overlap between the material groups in the specification as filed, whether a drill bit reads on the claims can depend only on changes in nomenclature, with no structural change to the bit. 
For example, a bit with a “composite material” comprising a “reinforcement material” of cobalt (below a threshold of 100%) and a “binder material” of iron/iron alloy, and a “machinable material” comprising steel appears to read on the claim. However, the same bit defined as a “composite material” comprising a “reinforcement material” of iron/iron alloy (below a threshold of 100%) and a “binder material” of cobalt, and a “machinable material” comprising steel appears not to read on the claim. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeny (US 20190040685).

Regarding claim 1, Moeny teaches:
A pulse-power drill bit, comprising: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; and
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 662, 672, 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including 
i) one or more flow ports (Moeny 660) and
ii) composite material (Moeny [0044, 0054, 0061]) that includes a reinforcement material (Moeny [0044, 0054, 0061]) and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, 
the second portion (Moeny near 670) including a machinable material (Moeny [0044, 0054, 0061]) having a composition different than the composite material.

Regarding claim 2, Moeny teaches:
The pulse-power drill bit of Claim 1, wherein the composite material (Moeny [0044, 0054, 0061]) has a first resistance to abrasion, a first fracture resistance, and a first toughness, the machinable material (Moeny [0044, 0054, 0061]) has a second resistance to abrasion, a second fracture resistance, and a second toughness, and at least one of the first resistance to abrasion, first fracture resistance, or first toughness is 

Regarding claim 3, Moeny teaches:
The pulse-power drill bit of Claim 1, wherein the machinable material has the same composition (Moeny [0044, 0054, 0061]) as the binder material infiltrated through the reinforcement material.

Regarding claim 4, Moeny teaches:
The pulse-power drill bit of Claim 3, wherein the machinable material further includes an additional material (Moeny [0044, 0054, 0061]).

Regarding claim 5, Moeny teaches:
The pulse-power drill bit of Claim 3, wherein the machinable material further includes steel (Moeny [0044, 0054, 0061]).

Regarding claim 6, Moeny teaches:
The pulse-power drill bit of Claim 1, wherein the machinable material includes steel (Moeny [0044, 0054, 0061]).

Regarding claim 7, Moeny teaches:
(Moeny [0044, 0054, 0061]) include the reinforcement material below a threshold. 

Regarding claim 8, Moeny teaches:
A downhole drilling system, comprising: 
a drill string (Moeny 108); and 
a pulse-power drill bit (Moeny 114) coupled to the drill string, the drill bit including: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; 
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 662, 672, 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including i) one or more flow ports (Moeny 660) and ii) a composite material (Moeny [0044, 0054, 0061]) that includes a reinforcement material (Moeny [0044, 0054, 0061]) and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, 
the second portion (Moeny near 670) including a machinable material (Moeny [0044, 0054, 0061]) having a composition different than the composite material.

Regarding claim 9, Moeny teaches:
(Moeny [0044, 0054, 0061]) has a first resistance to abrasion, a first fracture resistance, and a first toughness, the machinable material (Moeny [0044, 0054, 0061]) has a second resistance to abrasion, a second fracture resistance, and a second toughness, and at least one of the first resistance to abrasion, first fracture resistance, or first toughness is greater than the second resistance to abrasion, second fracture resistance, or second toughness.

Regarding claim 10, Moeny teaches:
The downhole drilling system of Claim 8, wherein the machinable material has the same composition (Moeny [0044, 0054, 0061]) as the binder material infiltrated through the reinforcement material.

Regarding claim 11, Moeny teaches:
The downhole drilling system of Claim 10, wherein the machinable material further includes an additional material (Moeny [0044, 0054, 0061]).

Regarding claim 12, Moeny teaches:
The downhole drilling system of Claim 10, wherein the machinable material further includes steel (Moeny [0044, 0054, 0061]).

Regarding claim 13, Moeny teaches:
(Moeny [0044, 0054, 0061]).

Regarding claim 14, Moeny teaches:
The downhole drilling system of Claim 8, wherein the second portion of the ground ring includes (Moeny [0044, 0054, 0061]) include the reinforcement material below a threshold.

Regarding claim 15, Moeny teaches:
A method, comprising: 
placing (Moeny Fig. 1) a pulse-powered drill bit downhole in a wellbore, 
the drill bit including: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; and
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 662, 672, 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including a i) one or more flow ports and ii) a composite material (Moeny [0044, 0054, 0061]) that includes a reinforcement material (Moeny [0044, 0054, 0061]) and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, 
(Moeny near 670) including a machinable material (Moeny [0044, 0054, 0061]) having a composition different than the composite material and conducting pulsed-power drilling (Moeny [0022, 0027]) using the drill bit.

Regarding claim 16, Moeny teaches:
The method of Claim 15, wherein the composite material (Moeny [0044, 0054, 0061]) has a first resistance to abrasion, a first fracture resistance, and a first toughness, the machinable material (Moeny [0044, 0054, 0061]) has a second resistance to abrasion, a second fracture resistance, and a second toughness, and at least one of the first resistance to abrasion, first fracture resistance, or first toughness is greater than the second resistance to abrasion, second fracture resistance, or second toughness.

Regarding claim 17, Moeny teaches:
The method of Claim 15, wherein the machinable material has the same composition (Moeny [0044, 0054, 0061]) as the binder material infiltrated through the reinforcement material.

Regarding claim 18, Moeny teaches:
The method of Claim 17, wherein the machinable material further includes an additional material (Moeny [0044, 0054, 0061]).

Regarding claim 19, Moeny teaches:
(Moeny [0044, 0054, 0061]).

Regarding claim 20, Moeny teaches:
The method of Claim 15, wherein the second portion of the ground ring includes (Moeny [0044, 0054, 0061]) include the reinforcement material below a threshold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674